Exhibit 10.1


Susquehanna Bank
Robert P. Whelen, Jr., Senior Vice President
307 International Circle, 6th floor
Hunt Valley, MD 21030-1376
Tel (410) 316-0214
Fax (410) 316-0016


June 30, 2014


Mr. Jeffery G. Hough
SVP, Chief Financial Officer
GSE Systems
1332 Londontown Blvd.
Sykesville, MD 21784


Dear Jeff:


The purpose of this letter is to confirm that the Bank has agreed to the
following:


·
The Bank has agreed to extend the Revolving Credit Expiration Date until March
31, 2015, as defined in the Master Loan and Security Agreement dated November
22, 2011 in Section 1.1 (a), by and among GSE Systems, Inc., GSE Power Systems,
Inc., GSE EnVision, Inc. and Susquehanna Bank.  The Bank will require that cash
collateral in an amount equal to any outstanding Letter's of Credit, working
capital advances or negative foreign exchange positions, be maintained in a
segregated account at Susquehanna.  We will have our counsel prepare a brief
modification to the Financing Documents to reflect this change which we will
send to you under separate cover.  All other terms and conditions shall remain
the same.



Please call me with any questions.


Respectfully,


/s/ Robert P Whelen, Jr.
Rober P Whelen, Jr.
Senior Vice President